Citation Nr: 0816134	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-32 160 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected right knee patellar pain.  

2.  Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1982 to July 1992.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.   

In the December 2001 rating decision, the RO denied the 
veteran's increased rating claim for his right disability and 
proposed that the evaluation for the veteran's left knee 
disability be decreased from 20 percent to 10 percent.  The 
RO also denied service connection for right hip degenerative 
joint disease and degenerative joint disease of both ankles.  
In April 2002, the veteran filed a notice of disagreement 
(NOD) with respect to the RO's denial of his claim for an 
increased rating for his right knee disability and his claim 
of service connection for a right hip disorder.  (Although 
the veteran also expressed disagreement with respect to the 
proposed reduction of disability rating for his left knee 
disability in the April 2002 statement, it is noted that no 
final decision had been made with respect to the left knee at 
that time and, consequently, the veteran could not file a NOD 
with respect to that issue.)  Thereafter, the RO issued a 
statement of the case (SOC) in October 2003 and the veteran 
filed a VA Form 9, Appeal to Board of Veterans' Appeals, 
later that month, requesting a RO hearing with a Decision 
Review Officer (DRO) at that time.    

In January 2004, the veteran testified at a personal hearing 
before a DRO at the Des Moines RO.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

In April 2008, the Board received additional argument from 
the veteran, which was accompanied by a waiver of his right 
to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2007).  The Board will consider 
the information contained therein in conjunction with the 
issue on appeal.        

As the veteran is found to be diagnosed with greater 
trochanteric bursitis of the right hip and not degenerative 
joint disease as will be explained in greater detail below, 
the Board has recharacterized the issue on appeal as 
reflected on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  For the portion of the appeal period prior to September 
6, 2007, the competent medical evidence of record shows that 
the veteran's service-connected right knee disability is not 
manifested by impairment of the tibia and fibula; ankylosis; 
recurrent subluxation or lateral instability; or dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  Additionally, the 
veteran's right knee disability did not require removal of 
symptomatic semilunar cartilage and was not productive of 
limitation of right leg flexion to 30 degrees or less or 
limitation of right leg extension to 15 degrees or more at 
any time relevant to this portion of the appeal period.  

3.  For the portion of the appeal period from September 6, 
2007, the competent medical evidence of record shows that the 
veteran's service-connected right knee is manifested by 
moderate knee impairment; however, the veteran's right knee 
disability is not manifested by impairment of the tibia and 
fibula; ankylosis; or dislocated semilunar cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint.  In addition, the medical evidence shows that the 
veteran's right knee disability did not require removal of 
symptomatic semilunar cartilage and was not productive of 
limitation of right leg flexion to 15 degrees or less or 
limitation of right knee extension to 20 degrees or more at 
any time relevant to the appeal period.

4.  The competent medical evidence of record does not show 
that the veteran's current right hip disorder is related to 
any service-connected disability or otherwise related to 
active military service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
the veteran's right knee patellar pain have not been met or 
approximated for the portion of the appeal period prior to 
September 6, 2007.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 
4.71a, Diagnostic Code 5260 (2007).  

2.  The criteria for an evaluation of 20 percent for the 
veteran's right knee patellar pain have been approximated for 
the portion of the appeal period from September 6, 2007.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic 
Code 5257 (2007).  

3.  The veteran's right hip disorder is not proximately due 
to or the result of any service-connected disability and was 
not otherwise incurred in or aggravated by active service.  
38 U.S.C.A. §§  1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

A review of the record reveals that the veteran did not 
receive adequate VCAA notice with respect to either claim 
prior to the December 2001 RO rating decision.  Nevertheless, 
the veteran has since been provided with adequate VCAA notice 
and his claims were subsequently readjudicated by the RO, as 
will be explained in greater detail below.  Thus, any defect 
with respect to the timing of notice has been remedied.    

In correspondence dated in February 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection on a direct and secondary 
basis with respect to his right hip claim, thoroughly 
described the types of evidence that he should submit in 
support of the claim, and asked him to submit any information 
and evidence in his possession that pertained to the claim.  
The RO also explained to the veteran what evidence had 
already been received, what evidence VA would obtain, and 
what evidence VA would make reasonable efforts to obtain in 
support of the veteran's claim.  While the Board notes that 
the RO inaccurately informed the veteran that he had 
previously been denied service connection for degenerative 
joint disease in a decision that had become final and needed 
to submit new and material evidence to reopen the claim, the 
error does not harm the veteran as his claim has been 
properly considered by VA as an original claim for service-
connected compensation benefits.  

The Board notes that the February 2005 VCAA notice letter 
does not address the elements of degree of disability and 
effective date.  However, such notice defect constitutes 
harmless error.  The veteran was provided notice of such 
elements in March 2006 correspondence and his claim was 
subsequently readjudicated in October 2007.  Moreover, the 
veteran's right hip claim is being denied for reasons 
explained in greater detail below and, consequently, no 
disability rating or effective date will be assigned. 

In regard to the veteran's right knee claim, the Board notes 
that the RO sent correspondence in February 2006 advising the 
veteran of what the evidence must show to establish 
entitlement to an increased rating.  The RO notified the 
veteran that he may submit evidence showing that his service-
connected right knee disorder had increased in severity, 
thoroughly described the types of evidence that the veteran 
should submit in support of his claim, and asked the veteran 
to submit any evidence and information in his possession that 
pertained to his claims.  Two follow-up VCAA notice letters 
were sent in March 2006.  The veteran's claim was 
readjudicated in October 2007.  

Although the Board observes that the February 2006 VCAA 
notice letter did not address the element of effective date, 
the March 2006 correspondence from the RO notified the 
veteran of how VA assigns an effective date for a disability 
and, as stated above, the veteran's increased rating claim 
was readjudicated in October 2007.  Thus, the notice defect 
has been remedied.                

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present case, the Board notes that first, third, and 
fourth notice elements were satisfied by virtue of February 
2006 and March 2006 correspondence.  Cumulatively, the 
letters informed the veteran of the necessity of providing on 
his own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of his claimed disability 
and the effect that worsening has on the veteran's employment 
and, generally, his daily life and included examples of 
pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
veteran also offered testimony at the January 2004 DRO 
hearing regarding the effect that his right knee disability 
has on his employment and daily life.  The March 2006 letter 
also notified the veteran that, should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic code(s).   

As will be explained in greater detail below, it is not 
entirely clear from the record under which diagnostic code 
the veteran is currently rated.  Assuming that the veteran is 
properly rated under Diagnostic Code 5260, it is noted that 
it contains specific criteria necessary for entitlement to a 
higher disability rating that may not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the veteran's employment and daily life and the 
veteran was not provided with notice of the criteria in any 
of the aforementioned VCAA letters.  Nonetheless, such notice 
defect is harmless error in this case.  The RO in the 
aforementioned VCAA letters asked the veteran to provide any 
and all relevant information and evidence with respect to his 
increased rating claim and evidence relevant to the claim has 
been obtained as explained below.  Additionally, the October 
2003 SOC and the October 2007 Supplemental Statement of the 
Case (SSOC) includes rating criteria relevant to the 
veteran's increased rating claim.  Furthermore, neither the 
veteran nor his representative asserts any lack of notice 
with respect such criteria.  Thus, the veteran could 
reasonably be expected to understand what type of evidence he 
needed to submit to substantiate his increased rating claim 
from the correspondence that has been issued during the 
course of this appeal.  Moreover, the veteran has had a 
meaningful opportunity to participate in the adjudication of 
his increased rating claim such that the essential fairness 
of the adjudication has not been compromised and he is being 
awarded a partial grant of benefits for a portion of the 
appeal period for reasons explained below.     

The Board further notes that the RO provided the veteran with 
a copy of the December 2001 rating decision, the October 2003 
SOC, and the April 2005 and October 2007 SSOCs, which 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a DRO hearing in January 2004 as well as medical 
examinations conducted in October 2001, May 2003, March 2005, 
and September 2007.  The Board also observes that 
supplementary medical opinions by way of addendums were 
obtained in June 2003, July 2003, and October 2003.   
Additionally, VA and private treatment records that have been 
identified as relevant to the veteran's claims have been 
obtained and associated with the claims folder.  Furthermore, 
the veteran's service medical records are of record.  

While the veteran has requested to be afforded with a VA 
medical examination by an orthopedic specialist at various 
times during the course of this appeal to include in 
correspondence received by the Board in April 2008, the Board 
notes that the veteran was indeed examined by a VA orthopedic 
physician at the March 2005 examination.  Although the 
examination was conducted in connection with another claim 
pertaining to the right knee, the examination report contains 
relevant findings and is deemed adequate for evaluating the 
veteran's increased rating claim with respect to the right 
knee.  Thus, the veteran's examination request has 
essentially been satisfied.  Furthermore, the veteran has had 
the opportunity to submit private medical evidence throughout 
the course of this appeal and has indeed submitted private 
medical evidence in support of his claims.  The veteran has 
also undergone multiple examinations with respect to his 
claims.  In light of the foregoing, the Board finds that no 
remand for further examination of the veteran by an 
orthopedic specialist is necessary.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  




II.	Increased Evaluation for Right Knee Disability

Legal Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Analysis 

The Board notes that it is not entirely clear under which 
Diagnostic Code the veteran is currently rated for his right 
knee disability.  In the December 2001 rating decision, the 
RO appears to have rated the veteran's right knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment 
of the knee and earlier rating decisions are consistent with 
this supposition.  However, the record suggests that the RO 
began to rate the veteran's right knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of leg 
flexion in the April 2005 rating decision apparently based on 
medical evidence showing painful motion involving the right 
leg.  The Board notes that the veteran's claim for service 
connection for right knee arthritis was under consideration 
at that time and not his service-connected right knee 
disability.  In any event, the evidence indicates that the 
veteran's service-connected right knee disability is now 
assigned a 10 percent disability rating under Diagnostic Code 
5260.  

For the portion of the appeal period prior to September 6, 
2007

In order for the veteran to receive a 20 percent rating under 
Diagnostic Code 5260 (limitation of leg flexion), the 
competent medical evidence relevant to this portion of the 
appeal period must show that the veteran's service-connected 
right knee disability is manifested by flexion limited to 30 
degrees.  The medical evidence of record, however, does not 
depict such a disability picture.  The veteran demonstrated 
full active range of motion at the October 2001 VA joints 
examination and was able to flex his right knee to 140 
degrees with pain at 90 degrees at the May 2003 VA joints 
examination.  Additionally, the veteran was able to flex to 
85 degrees with pain at 85 degrees at the March 2005 VA 
joints examination.  Furthermore, the veteran's VA and 
private treatment records relevant to this portion of the 
appeal period contain no documented range of motion findings 
demonstrating a limitation of right knee flexion of 30 
degrees or less.  Thus, it is clear that the veteran's 
limitation of right knee flexion is not limited to the degree 
required for a 20 percent evaluation under Diagnostic Code 
5260.   

In order for the veteran to receive a 20 percent rating under 
Diagnostic Code 5261 (limitation of leg extension), the 
competent medical evidence must show that his right knee 
disability is manifested by extension limited to 15 degrees.  
However, the veteran does not contend and the medical 
evidence does not show that he demonstrates such a degree of 
limited right leg extension.  Indeed, the medical evidence to 
include VA joints examination reports and treatment records 
show that the veteran has consistently demonstrated extension 
to 0 degrees on examination during the time relevant to this 
portion of the appeal period.  Therefore, the assignment of a 
higher evaluation under Diagnostic Code 5261 is also not 
warranted.   
  
The Board has considered the veteran's complaints of pain, 
weakness, and fatigability associated with his right knee 
disability.  Nevertheless, there are no objective medical 
findings that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors resulted in the veteran's right knee being limited in 
flexion or extension to the extent required for an increased 
rating based on limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (holding that functional loss, supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2007).  Indeed, VA joints examiners from May 2003 to March 
2005 have considered the veteran's complaints of pain and 
related factors in reporting the range of motion findings 
involving the right knee.  Thus, such factors have already 
been contemplated in the currently assigned disability 
evaluation for the veteran's right knee disability.  

Furthermore, the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5257 (other impairment of 
the knee) for recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006); VAOPGCPREC 
23-97.  Although the Board recognizes that the veteran has 
reported "buckling" and "giving-way"episodes involving his 
right knee and the medical evidence shows that the veteran 
wears a brace on the right knee, there are no objective 
findings to show an unstable right knee at any time relevant 
to this portion of the appeal period.  Indeed, the veteran's 
drawer and Lachman's tests were negative at the October 2001 
joints examination and the veteran's Lachman's and McMurray's 
tests were negative at the March 2005 joints examination.  
Additionally, there is no indication from relevant treatment 
records that the veteran has recurrent subluxation or lateral 
instability with respect to his right knee for any time 
relevant to this portion of the appeal period.  Thus, the 
Board finds that the objective medical evidence does not 
support the assignment of an increased evaluation under 
Diagnostic Code 5257.

Moreover, the Board notes that the maximum disability rating 
under both Diagnostic Code 5263 for genu recurvatum and 
Diagnostic Code 5259 for removal of symptomatic, semilunar 
cartilage is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
6263 (2007).  Thus, a disability rating higher than the 
current 10 percent is not available under those diagnostic 
codes.  In addition, there is no medical evidence of malunion 
or nonunion of the tibia and fibula, semilunar, dislocated 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint, or ankylosis associated with the 
service-connected right knee disability that would support a 
higher evaluation under the criteria set forth in Diagnostic 
Codes 5256, 5258, or 5262.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5262 (2007).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than the currently assigned 10 
percent for the veteran's service-connected right knee 
disability on a schedular basis for any time relevant to this 
portion of the appeal period.  

In addition, the evidence does not reflect that the veteran's 
right knee disability has caused marked interference with the 
veteran's employment as a postal worker (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable for this portion of the appeal period.  
Thus, a referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) for such period is not warranted.

For the portion of the appeal period from September 6, 2007

At the VA joints examination dated September 6, 2007, the 
Board notes that the veteran objectively demonstrated 
moderate medial and lateral right knee movement on 
examination and evaluation of laxity and instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  In light of 
such findings and in the absence of any findings to the 
contrary subsequent to the examination in the record, the 
Board finds that the veteran's right knee disability more 
closely approximates moderate impairment of the right knee 
and is entitled to a 20 percent disability rating as of the 
date of the VA medical examination.  The veteran, however, is 
not entitled to the next higher disability rating of 30 
percent for severe impairment under Diagnostic Code 5257 as 
the September 2007 VA medical examiner clearly noted a 
"moderate" level impairment with respect to the veteran's 
right knee disability and there is nothing in the record to 
indicate a "severe" level of impairment as contemplated by 
the criteria set forth under Diagnostic Code 5257 at any time 
relevant to this portion of the appeal period.  

In order for the veteran to receive a 30 percent rating under 
Diagnostic Code 5260 (limitation of leg flexion), the 
veteran's service-connected right knee disability must more 
closely approximate right leg flexion limited to 15 degrees.  
The medical evidence of record, however, does not depict such 
a disability picture.  The veteran was able to flex to 45 
degrees with pain at 20 degrees during physical examination 
of the right knee at the September 2007 VA joints 
examination.  However, the September 2007 VA joints examiner 
also wrote that the veteran was able flex in excess of 90 
degrees without reported pain or facial grimace when he sat 
on the examination table after he was informed that the 
examination was complete.  The joints examiner wrote that the 
veteran demonstrated inappropriate pain and he was unable to 
assess accurately the impact on functional ability with 
respect to the veteran's right knee.  Regardless, it is clear 
that the veteran has no range of motion findings showing a 
limitation of right leg flexion to 15 degrees or less.  Thus, 
the assignment of a schedular evaluation higher than 20 
percent under Diagnostic Code 5260 is not warranted.   

In order for the veteran to receive a 30 percent rating under 
Diagnostic Code 5261 (limitation of leg extension), his right 
knee disability should be manifested by extension limited to 
20 degrees.  The medical evidence, however, does not show 
that the veteran's right knee disability more closely 
approximates such criteria.  The veteran was able to fully 
extend to 0 degrees at the September 2007 VA medical 
examination.  Thus, the assignment of an evaluation higher 
than 20 percent under Diagnostic Code 5261 is also not 
warranted for any portion of the appeal period. 

The Board acknowledges that the veteran has complained of 
pain, numbness, tingling, swelling, difficulty bending the 
right knee, loss of balance, and fatigability associated with 
his right knee disability.  Nevertheless, there are no 
objective medical findings that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors resulted in the veteran's right 
knee being limited in flexion or extension to the extent 
required for an increased rating at any time relevant to this 
portion of the current appeal period.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (holding that functional loss, supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2007).  Such factors have already been contemplated in the 
currently assigned 20 percent disability evaluation.  It is 
additionally noted that the September 2007 VA joints examiner 
did not find the veteran's account of pain during range of 
motion credible.  
   
Furthermore, there is no medical evidence of malunion or 
nonunion of the tibia and fibula or ankylosis associated with 
the service-connected right knee that would support the 
assignment of an evaluation higher than 20 percent under the 
criteria set forth in Diagnostic Codes 5256 or 5262 for this 
portion of the appeal period.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2007).  

Moreover, the maximum disability rating under both Diagnostic 
Code 5263 for genu recurvatum and Diagnostic Code 5259 for 
removal of symptomatic, semilunar cartilage is 10 percent 
and, consequently, a higher disability rating is not 
available under either of those diagnostic codes for any 
portion of the appeal period.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5259, 5263 (2007).  Similarly, the maximum disability 
rating under Diagnostic Code 5258 for semilunar, dislocated 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint is 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2007).  Thus, a higher disability 
rating is also unavailable under that diagnostic code.  

Based on the foregoing, the Board finds that the medical 
evidence supports the assignment of an increased rating for 
the veteran's right knee disability as of September 6, 2007.  
However, the preponderance of the evidence weighs against the 
assignment of a schedular evaluation higher than 20 percent 
for the veteran's service-connected right knee disability for 
this portion of the appeal period.  

While the veteran has reported his right knee disability 
adversely affects his employment as a postal worker, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that his 
right knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable for this 
portion of the appeal period.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) for such period is 
not warranted.


III.	Service Connection for Right Hip Disorder

Legal Criteria 

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and degenerative 
joint disease (i.e., arthritis) becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.    

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the veteran's 
claimed disorder is related to service is required.  

Analysis 

The veteran contends that his right hip disorder is related 
to his service-connected knee, ankle, and foot disabilities.  

Although the medical evidence of record shows a current right 
hip disorder, it contains conflicting medical opinion 
regarding the appropriate diagnosis for the veteran's right 
hip symptomatology.  For example, the October 2001 VA joints 
examiner found evidence of early degenerative joint disease 
in the veteran's right hip and later wrote in his October 
2003 that there was "very minimal evidence of degenerative 
process" of the right hip.  Conversely, the May 2003 joints 
examiner found no significant joint disease of the right hip, 
as noted in the May 2003 examination report and the June 2003 
addendum.  The May 2003 joints examiner further clarified in 
a July 2003 addendum that there was no evidence for hip 
disease found.  Furthermore, a private medical report dated 
in February 2005 notes that the veteran showed some 
degenerative changes (arthritis) of his right hip.  Most 
recently, the March 2005 joints examiner concluded that the 
veteran's right hip condition was greater trochanteric 
bursitis explaining that he did not feel that the veteran's 
current x-rays reflected an osteoarthritis but more of a 
greater trochanteric bursitis on the right side.  

After careful review of the evidence, the Board affords more 
probative value to the assessment pertaining to the right hip 
provided by the March 2005 VA joints examiner than earlier 
opinions as he reviewed the veteran's claims folder to 
include the earlier opinions and the March 2005 joints 
examiner specializes in orthopedic medicine.  Thus, the most 
probative medical evidence shows that the veteran is 
currently diagnosed with greater trochanteric bursitis of the 
right hip.   

Nevertheless, the medical evidence does not show that the 
veteran's current greater trochanteric bursitis of the right 
hip is related to a service-connected disability or otherwise 
to service.  Indeed, the March 2005 VA joints examiner 
concluded that the veteran's right hip disorder was unlikely 
to be related to his service-connected bilateral knee 
disability, ankle disability, or bilateral flat foot 
disability.  He further stated that he did not feel that the 
veteran's right hip disorder was exacerbated by any of the 
veteran's service-connected disabilities.  He explained that 
he felt that the veteran's right hip disorder was a separate 
entity and he did not know of any literature that would 
implicate a greater trochanteric bursitis as being related to 
a knee, ankle, or foot condition.  

The Board notes that the May 2003 VA examiner wrote in his 
June 2003 addendum that "if pressed, [he] would state that 
the etiology of the veteran's hip disability, i.e., mild 
narrowing of the right hip joint, was as likely as not 
secondary to his pes planus."  Additionally, the Board 
observes that the veteran's private physician wrote in a 
April 2002 handwritten note that he felt that the veteran's 
right hip pain was chronic and service-related and wrote in a 
separate April 2002 letter that the veteran's right hip pain 
was due to activities incurred in service.  Furthermore, the 
veteran's private chiropractor wrote in a January 2004 
treatment record that he believed that the veteran's hip pain 
was due to injuries sustained while serving in the U.S. Army.  

However, the Board affords these opinions less probative 
value than the one offered by the March 2005 VA joints 
examiner.  The March 2005 VA joints examiner considered the 
veteran's entire history as documented in the claims folder 
to include such opinion evidence in providing his opinion 
regarding the relationship between the veteran's right hip 
disorder and his service-connected knee, ankle, and foot 
disabilities and specializes in the area of orthopedic 
medicine.  The Board further notes that the private medical 
examiners only attributed hip pain to service; neither 
specified a current right hip disorder.  Pain alone without 
an underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  For the foregoing reasons, the Board finds his 
opinion more probative. 

Moreover, the Board notes that the veteran does not contend 
and the medical evidence does not show that the veteran's 
right hip disorder is otherwise related to service on a 
direct basis.  Although the private medical examiners 
indicated that the veteran's right hip pain was related to 
service, the veteran's service medical records are absent of 
any findings of a right hip disorder and the veteran's lower 
extremities and spine were clinically evaluated as normal at 
separation.  In addition, the veteran acknowledged that he 
had several symptoms at separation but specifically denied 
having arthritis, rheumatism, or bursitis; bone, joint, or 
other deformity; and recurrent back pain on the April 1992 
report of medical history.  Furthermore, the veteran even 
reported at the January 2004 DRO hearing that he did not have 
right hip problems in service.  Rather, he reported, that his 
hip problems began in approximately December of 1999, which 
is seven years after discharge.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)











ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected right knee patellar pain is denied for the 
portion of the appeal period prior to September 6, 2007.  

Entitlement to an evaluation of 20 percent for service-
connected right knee patellar pain is granted for the portion 
of the appeal period from September 6, 2007, subject to the 
laws and regulations governing the payment of monetary 
awards.  

Entitlement to service connection for a right hip disorder is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


